Fitzsimons, Ch. J.
Upon the argument of this appeal, the respondent’s attorney contended that, at the trial, the methods adopted by the appellant’s attorney and the testimony of his witnesses were so confusing that even the trial justice could not make head or tail of this case. The verdict of the jury also shows that they likewise were confused and lost sight of the issues involved, because, in spite of the fact that the defendant admitted that he ow'ed the plaintiff twenty-five dollars, they found a verdict ini the defendant’s favor. The evidence has also confused us. In view of all the facts and circumstances surrounding this action, we think that the interests of justice will be best served by granting a new trial.
Judgment reversed and a new trial ordered.
Delehanty and Schuchman, JJ., concur.
Judgment reversed and new trial ordered.